DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-16, and 19-20 of U.S. Patent No. 10,819,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the patented claims.

Claim 1 is disclosed by claim 11 of the ‘581 patent. 
Claim 2 is disclosed by claim 13 of the ‘581 patent. 

Claim 4 is disclosed by claim 12 of the ‘581 patent. 
Claim 5 is disclosed by claim 14 of the ‘581 patent. 
Claim 6 is disclosed by claim 15 of the ‘581 patent. 
Claim 7 is disclosed by claim 15 of the ‘581 patent. 
Claim 8 is disclosed by claim 16 of the ‘581 patent. 
Claim 9 is disclosed by claim 16 of the ‘581 patent. 
Claim 10 is disclosed by claim 19 of the ‘581 patent. 
Claim 11 is disclosed by claim 1 of the ‘581 patent. 
Claim 12 is disclosed by claim 4 of the ‘581 patent. 
Claim 13 is disclosed by claim 3 of the ‘581 patent. 
Claim 14 is disclosed by claim 3 of the ‘581 patent. 
Claim 15 is disclosed by claim 5 of the ‘581 patent. 
Claim 16 is disclosed by claim 6 of the ‘581 patent. 
Claim 17 is disclosed by claim 20 of the ‘581 patent. 
Claim 18 is disclosed by claim 7 of the ‘581 patent. 
Claim 19 is disclosed by claim 7 of the ‘581 patent. 
Claim 20 is disclosed by claim 10 of the ‘581 patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Choudhary et al. (U.S. Patent Application Publication No. 2016/0105335, hereinafter “Choudhary”).

Claims 1, 11, and 17: 
Choudhary discloses a system, comprising:
a processor and a memory, accessible by the processor and storing instructions that, when executed by the processor (§ 0767, Lines 1-2 and 7-9; A method is disclosed for creating a service-monitoring dashboard, wherein the method is performed by the client computing device, which includes at least one processor and a memory), cause the processor to perform operations comprising:
causing to be displayed, via a graphical user interface (GUI), a plurality of graphical identifiers, each identifying a respective configuration plugin of a plurality of configuration plugins contained in a database (§ 0771, Lines 1-3; See Fig. 38B, which illustrates a plurality of KPIs from which to select) (§ 0233, Lines 1-8; The service 
receiving, via the GUI, input selecting a particular graphical identifier of the plurality of graphical identifiers associated with a particular configuration plugin of the plurality of configuration plugins (§ 0774, Lines 1-3; The computing machine receives, through the KPI-selection interface, a selection of a particular KPI for a service);
installing the particular configuration plugin in the PA software application (§ 0236, Lines 2-11; Dashboard module works in connection with UI module to present a dashboard-creation graphical interface that includes a modifiable dashboard template, … , a KPI-selection interface, … , where the service-monitoring dashboard displays one or more KPI widgets); and
writing the data of the particular configuration plugin to corresponding data definitions of the respective KPI to the database (§ 0236, Lines 2-15; Dashboard module presents a dashboard-creation graphical interface that includes a modifiable dashboard template, a KPI-selection interface, and a configuration interface for creating service-monitoring dashboards.  The service-monitoring dashboard displays one or more KPI 

The method of claim 1 is implemented by the system of claim 11 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer-readable medium” of claim 17, Choudhary discloses that a general purpose computer is configured by a computer program to implement the disclosed invention, where the computer program is stored in a computer readable storage medium (§ 1041, Lines 2-7).

Claims 2 and 12: 
Choudhary further discloses wherein the operations comprise identifying, via a PA-configuring software program, a KPI application module (“KPI widget”) based on the particular configuration plugin prior to installing the particular configuration plugin (“KPI definition”) in the PA software application (§ 0203, Lines 8-10; Users can be provided with the ability to design and draw the service-monitoring dashboard and to customize each of the KPI widgets).

Claims 3 and 13: 
Choudhary further discloses wherein each of the plurality of graphical identifiers is displayed with information descriptive of the respective KPI and the KPI application module corresponding to the respective configuration plugin of the plurality of configuration plugins (See Fig. 38B, which illustrates the graphical identifiers displayed 

Claims 4 and 14:
Choudhary further discloses wherein the information comprises a text description corresponding to the respective KPI and the KPI application module, or a graphical representation of the respective KPI and the KPI application module, or a combination thereof (See Fig. 38B, which illustrates the graphical identifiers displayed along with accompanying information including a text description of the corresponding KPI and KPI application module (“Health Score”, “Active Historical Searches”, “Active Realtime Searches”, etc.)).

Claims 5 and 15: 
Choudhary further discloses wherein the plurality of graphical identifiers is displayed in response to determining, for each of the plurality of graphical identifiers, that a respective KPI application module is an authorized extension of a respective PA software application (§ 0821, Lines 4-8; An application level permission level allows any user that is authorized to access the service-monitoring dashboard creation GUIs permission to access and edit the particular service-monitoring dashboard).

Examiner’s Note
There is no prior art rejection for claims 6-10, 16, and 18-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2016/0103888 (Fletcher et al.) – Aggregate Key Performance Indicator Spanning Multiple Services – Provide an aggregate KPI that spans multiple services and enables users to select KPIs and adjust weights associated with the KPIs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NAM T TRAN/Primary Examiner, Art Unit 2452